COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00097-CV


AZZ Incorporated and AZZ Group,            §    From the 67th District Court
L.P.
                                           §    of Tarrant County (067-257747-12)

                                           §    April 9, 2015
v.
                                           §    Opinion by Justice Walker


Michael Coleman Morgan; Boyce
Galvanizing, LLC; and Big Spring
Holdings, LLC

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant AZZ Incorporated and AZZ Group, L.P.

shall pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker____________________
                                          Justice Sue Walker